DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a device for the intended use for attaching a sight to a mounting rail of a handgun and various specifics but does not expressly disclose the sight, mounting rail, handgun and various specifics however the claims later appear to recite the interaction of the device with the specifics of the handgun and the specifics of the handgun. It is therefore unclear whether applicant intends the claims to encompass the intended use of the device or the device in combination with the various specifics. Appropriate clarification is required.
Claim 1 recites the limitations "the grip", “the barrel”, “the slide”.  There is insufficient antecedent basis for this limitation in the claim in that these elements have not been previously recited in the claims.
Claim 10 recites the limitation "the front sight".  There is insufficient antecedent basis for this limitation in the claim in that a front sight has not been previously recited in the claims.
Claim 11 recites the limitation "the two side parts".  There is insufficient antecedent basis for this limitation in the claim in that two side parts have not been previously recited in the claims.
Claim limitations “by means” in claim 1 and “annular body means”, “clamping means”, “body means”, “jaw means”, “actuator means” in claim 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there does not appear to be any functional language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McClintock (US Patent 8,857,096). With regards to claims 1 and 15 McClintock discloses a device for attaching a sight to a mounting rail of a handgun, the mounting rail being disposed on the end of the grip of the handgun facing the barrel, the device comprising an annular body which can be slid onto the mounting rail in a form-fitting manner and which surrounds the slide, the barrel and the mounting rail on the grip of the handgun, and a gap for movement being provided between the slide and the inner circumference of the body of the device, and the device comprising a clamping device (21) by means of which the body can be clamped on the mounting rail of the grip, characterized in that the clamping device comprises a clamping jaw (31, 41) movably mounted on an actuator (72), the clamping jaw being switchable between an open position, in which the clamping jaw does not engage the mounting rail, and a clamping position, in which the clamping jaw engages the mounting rail in a fixing manner, by means of the actuator.

With regards to claims 2 and 16. The device according to claim 1; 15, characterized in that the mounting rail has at least two prismatic longitudinal edges whose edge surfaces are disposed at angles relative to one another, the clamping jaw engaging and thereby fixing one longitudinal edge when in the clamping position. (Fig. 9)

With regards to claims 3 and 17. The device according to claim 1; 15, characterized in that a latching element (32) is provided on the clamping device, the latching element being able to latch into a latching contour on the grip of the handgun in a form-fitting manner when the clamping jaw is in the clamping position.

With regards to claims 4 and 18. The device according to claim 1; 15, characterized in that an insertion chamfer is provided on at least one of the clamping jaw and the latching element, the insertion chamfer coming into contact with the end of one of the two prismatic longitudinal edges of the mounting rail and actuating the actuator to switch the clamping jaw from the clamping position into the open position when the body is slid onto the mounting rail. (see Fig. 9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-14 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClintock as applied to claims 1 and 15 above, and further in view of Johnson et al. (US Patent Application Publication 2022/0112978). McClintock discloses the claimed invention but does not expressly disclose the actuator comprising a tension spring, however Johnson et al. does. Johnson et al. discloses a clamping device for clamping on a rail mount comprising:
With regards to claims 5 and 19, The device according to claim 1; 15, characterized in that the actuator comprises a tension spring by means of which the clamping jaw is pretensioned in the clamping position. (Fig. 8)
With regards to claims 6 and 20. The device according to claim 5; 19, characterized in that the actuator comprises a manual actuation element by means of which the tension spring can be compressed and the clamping jaw can be switched from the clamping position into the open position against the spring force. (Fig. 8)
With regards to claims 7 and 21. The device according to claim 6; 20, characterized in that the manual actuation element is realized as a push button having a push bar attached thereto. (Fig. 9)

With regards to claims 8 and 22. The device according to claim 7; 21, characterized in that the latching element is integrated in the push bar in one piece. (Fig. 9)
With regards to claims 9 and 23. The device according to claim 7; 21, characterized in that the clamping jaw is fixed to the end of the push bar by a fixing screw. (Fig. 9)
With regards to claims 10 and 24. The device according to claim 1; 15, characterized in that the upper part of the body located opposite the top of the slide has a recess in which a front sight attached to the slide can be accommodated when the slide is pulled back. (Fig. 19)
With regards to claims 11 and 25. The device according to claim 1; 15, characterized in that two side parts present an offset between the upper part and the lower part of the body. (Fig. 2)
With regards to claims 12 and 26. The device according to claim 1; 15, characterized in that an adapter (3) to which an attachment can be attached is provided on the lower part of the body located opposite the bottom of the grip.
With regards to claims 13 and 27. The device according to claim 12; 26 wherein the attachment comprises a light. (col. 1, lines 25-30)
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

With regards to claims 14 and 28. The device according to claim 1; 15, characterized in that the body is made in one piece from aluminum or plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize aluminum or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641